Citation Nr: 0532408	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left eye disorder.

3.  Entitlement to service connection for right eye macular 
scarring, status post old chorioretinitis, claimed as right 
eye disorder/blindness.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs





INTRODUCTION

The veteran served on active duty from October 1978 to 
September 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

In November 2005, prior to the promulgation of a decision in 
the appeal, the veteran stated that he wished to withdrawal 
his appeals as to entitlement to service connection for 
bilateral hearing loss, left eye condition, and right eye 
macular scarring, status post old chorioretinitis.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal 
pertaining to his appeals as to entitlement to service 
connection for bilateral hearing loss, left eye condition, 
and right eye macular scarring, status post old 
chorioretinitis have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Withdrawal may 
be made on the record at hearing.  38 C.F.R. § 20.204 (2005).  
Here, the veteran, in a November 2005 statement, withdrew his 
appeals as to entitlement to service connection for bilateral 
hearing loss, left eye condition, and right eye macular 
scarring, status post old chorioretinitis.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
they are dismissed.


ORDER

The appeals for entitlement to service connection for 
bilateral hearing loss, left eye condition, and right eye 
macular scarring, status post old chorioretinitis are 
dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


